LEHAN, Acting Chief Judge.
Defendant appeals from the denial of his motion to dismiss a petition alleging delinquent conduct consisting of grand theft. We reverse. See State v. G.C., 572 So.2d 1380 (Fla.1991).
G.C. contains the following statement which reflects the facts of this case which were incorporated into defendant’s motion to dismiss and which were conceded by the state in the trial court to be not in dispute:
[M]ere presence as an after-acquired passenger in a vehicle, with knowledge that it has been stolen, is insufficient to convict a person of theft under section 812.-014. We agree, however, with the district court that G.C. can be adjudicated delinquent for the lesser offense of trespass to a conveyance. See § 810.08(1), Fla.Stat. (1987). Thus, we approve G.C. [v. State, 560 So.2d 1186 (Fla.3d DCA 1990) ] and disapprove D.N. [v. State, 529 So.2d 1217 (Fla. 1st DCA 1988) ].
Id. at 1382.
Reversed and remanded for proceedings consistent herewith.
PARKER and ALTENBERND, JJ., concur.